UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7012



ISAAC LEE WILLIAMS,

                                              Plaintiff - Appellant,

          versus


MICHAEL PVO, Deputy USM; ANTOINE K. WESTON,
MPD #2076; JOHN ANDREWS, MPD #3959; JAME
BROOKS, JR., Deputy USM; MICHAEL SHAVNE
WILLIAMS, Deputy USM #5315,

                                           Defendants - Appellees,

          and


PARRIS N. GLENDENING, Governor for Maryland;
WAYNE K., Executive Director; JOHN S. FARRELL,
Chief Police,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-01-1492)


Submitted:   November 7, 2002          Decided:     November 13, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Isaac Lee Williams, Appellant Pro Se. Thomas Michael DiBiagio,
Jennifer Lilore Huesman, Ariana Wright Arnold, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Isaac Lee Williams appeals the district court’s order granting

summary judgment to Defendants in Williams’ Bivens* action. We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.      See Williams v.

Pvo, No. CA-01-1492 (D. Md. June 20, 2002).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




     *
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).


                                2